Citation Nr: 0636605	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for aortic valve 
replacement.

3.  Entitlement to service connection for residuals of spinal 
fusion.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1973 and from October 1990 to June 1991.  He had additional 
service in the U. S. Air Force Reserve from 1974 to 1994 and 
service in the Michigan Air National Guard form 1994 to 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, cardiovascular 
disease, and organic diseases of the nervous system, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2006).

The veteran served on active duty from April 1968 to April 
1973 and again from October 1990 to June 1991.  The veteran 
has unverified service in the U. S. Air Force Reserve from 
1974 to 1994.  The veteran served in the Michigan Air 
National Guard from August 1994 to January 2003.  The veteran 
was a pilot and flew several different aircraft during his 
service time.  According to evidence of record, he had 
approximately 9,000 hours of flight time as of his retirement 
from the National Guard in January 2003.

The veteran's two periods of active duty are verified as the 
result of submissions of DD 214s that document his service.  
His Air National Guard Service is verified by virtue of a NGB 
Form 22 submitted with the veteran's service medical records 
(SMRs).  There is no verification of the veteran's service in 
the Air Force Reserve of record, although his SMRs document 
essentially annual physical examinations and treatment 
provided between 1974 and 1994.

The veteran submitted a statement describing his military 
service and providing an explanation of his claim in August 
2003.  The veteran said that he began his "civil service 
career" with the Air Force Reserve in 1978 and continued 
with the Air National Guard until 2003.  He said he was a 
civilian technician.  Such status is not considered to be 
military service within the applicable statutes and 
regulations governing veterans' disability compensation 
benefits.  The veteran is considered a civilian employee when 
functioning as a civilian technician even if it may be with 
the Air Force or National Guard.  See generally Venturella v. 
Gober, 10 Vet. App. 340 (1997).

However, for those times the veteran may have served on 
active duty, active duty for training (ADT), or inactive duty 
for training (IDT) during his years in the reserves or 
National Guard there is the possibility of establishing 
entitlement to service connection for his claimed disorders.  
He needs to provide evidence that would show that any of his 
claimed disorders occurred or was made worse during such a 
period of service, as opposed to something that may have 
occurred during his service as a civilian technician.  The 
veteran's personnel records need to be obtained in order to 
document periods of active duty, ADT, and IDT, unless he can 
provide the necessary records on his own.  

In the August 2003 statement the veteran said that he piloted 
various aircraft over the years to include B-52s, KC-135 
tankers, and C-130 cargo aircrafts.  He said he began to 
develop lower back pain during the 1980's that progressed to 
severe back pain by 2000.  He required surgery in 2000 as 
indicated in private medical records in the claims folder.  
The veteran said that he felt his back problem was aggravated 
by activity he performed during Desert Storm.  He said he 
developed back pain and numbness in his legs at that time and 
was treated for his complaints.  

The Board notes that the SMRs do contain an orthopedic 
consult from January 1991 where the veteran was seen with 
complaints of back pain.  X-rays were said to show arthritis 
at L4-L5, and spondylolysis.  He was given a physical therapy 
consult for the back pain that same month.  Moreover, the 
veteran was on active duty during that time.  There is also 
an SMR entry from July 1968 that reported the veteran as 
having pulled a muscle in his back in the thoracic region.  

The veteran said that his asthma was a relatively recent 
development.  He said he could not identify a specific 
incident as a cause but believed his long time exposure to 
aircraft exhaust fumes and recycled air could not have 
helped.  He said his condition could have been and probably 
was aggravated by the environment during his flying career.  
The Board notes that there are flight physical examinations 
for the veteran that are essentially on an annual basis and 
extend from 1965 to 2002.  The veteran was not diagnosed with 
asthma on any of those examinations.  He was given a 
pulmonary function test on a number of the later 
examinations.  There is no evidence of record linking the 
2002 diagnosis of asthma to the veteran's military service.

The veteran said that he developed a problem with carpal 
tunnel syndrome (CTS) several years earlier and it had gotten 
progressively worse.  He described how the CTS affected his 
every day life.  He felt that the CTS was caused by his 
having to use an aircraft yoke over many years of flying.  He 
also felt his increased use of a computer, while performing 
required administrative tasks, was a contributing factor.  
The evidence of record does not show a diagnosis of CTS in 
the SMRs or relate the diagnosis of severe CTS from the July 
2003 VA examination to the veteran's military service.  

In regard to his heart disease and valve replacement the 
veteran felt that the stresses and demands of his duties 
contributed to his development of heart disease and the 
requirement to have the valve replacement.  The Board notes 
that the SMRs show the veteran was initially diagnosed with 
hypertension in 1992.  He was placed on medication for the 
hypertension that same year and served with a medical waiver 
of the condition from 1993 until 2003.  The veteran has not 
provided any objective evidence to show that the hypertension 
was diagnosed during a period of active duty or ADT or that 
his development of heart disease and, the subsequent need for 
the valve replacement, is related to his military service.  

The veteran concluded by saying he did not think it was 
possible for his claimed disabilities to have developed 
without his association with the military.  He said he had 
been associated exclusively with the military for 25 of the 
last 35 years and that these disabilities developed during 
the last 25 years.  

The RO was asked to provide copies of the veteran's records 
to a state disability determination service in March 2003.  
This represents a probable claim for Social Security 
Administration (SSA) disability benefits on the part of the 
veteran.  The RO must confirm if the veteran has filed such a 
claim and if a decision has been made by the SSA.  

The veteran was afforded several VA examinations in July 
2003.  The claimed disorders were diagnosed on the several 
examination reports.  However, none of the examiners 
expressed an opinion as to the etiology of the disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify any source of treatment for his 
claimed disorders.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured. 


2.  The RO should also contact the 
veteran and request he provide records to 
show his periods of active duty, ADT, and 
IDT during his years of service.  The 
veteran should be reminded that his 
employment as a civilian technician for 
the Air Force or National Guard is not 
recognized as military service under 
38 C.F.R. § 3.6.  See Venturella, supra.  

If the veteran is unable to provide the 
requested records, the RO should contact 
the appropriate record agency to obtain 
the veteran's personnel records that 
would document his periods of active 
duty, ADT, and IDT.  The RO should also 
obtain the necessary records to verify 
the veteran's period of service in the U. 
S. Air Force Reserve.


3.  The RO should contact the veteran and 
ask him to confirm if he has submitted a 
claim for SSA disability benefits and, if 
so, has a decision been made by the SSA.  
If a decision has been made, the RO 
should obtain from the SSA the 
administrative decision and records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.


4.  Upon the completion of the above 
development the veteran should be 
afforded an examination to evaluate his 
claim for service connection for his 
spinal fusion.  The claims folder, to 
include the veteran's SMRs, and a copy of 
this remand must be made available to the 
examiner.  The examiner is asked to note 
the veteran's years as a pilot to include 
his service from 1968 to 1973, and the 
SMR entries of a strained muscle in 1968 
and of back pain, arthritis, and 
spondylolysis in 1991.  The examiner is 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that that any 
currently diagnosed low back disorder is 
related to the veteran's service either 
as a cumulative effect from his hours of 
flying or as a direct result of the 
incidents in service noted in the SMRs.  
A rationale for all opinions must be 
expressed.


5.  The veteran should be afforded an 
examination to evaluate his claim 
regarding bilateral CTS.  The claims 
folder, to include the veteran's SMRs and 
a copy of this remand must be made 
available to the examiner.  The examiner 
is requested to comment on the veteran's 
contention that his CTS is related to his 
many hours of handling an aircraft yoke 
as a source of the CTS as well as his 
time spent using a computer to perform 
his duties.  The examiner is requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater that that the veteran's bilateral 
CTS is related to service.  A rationale 
for all opinions must be expressed.


6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  


Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


